—Order, Supreme Court, New York County (William Davis, J.), entered May 28, 1993, which denied plaintiff’s motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We need not determine whether plaintiff effectively exercised his option since even if he did he would not have automatically become a limited partner. Having made no contribution of capital, plaintiff did not become a partner, and his action for an accounting was therefore properly dismissed (see, Winter v Beale, Lynch & Co., 198 AD2d 124). We have considered plaintiff’s other arguments and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.